Exhibit 10.4




THIS INSTRUMENT AND ALL THE OBLIGATIONS, RIGHTS, TERMS AND PROVISIONS HEREUNDER,
ARE SUBORDINATED PURSUANT TO, AND SUBJECT IN ALL RESPECTS TO, THE TERMS AND
PROVISIONS OF THE AGREEMENT OF SUBORDINATION DATED AS OF AUGUST 28, 2017 AMONG
A-MARK PRECIOUS METALS, INC., EACH SUBORDINATE CREDITOR PARTY THERETO AND
COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, AS AGENT, AS AMENDED, SUPPLEMENTED
OR OTHERWISE MODIFIED FROM TIME TO TIME.
GUARANTY
THIS GUARANTY, is entered into as of August 28, 2017, by A-Mark Precious Metals,
Inc., (the “Parent Guarantor”), in favor of the Lenders (as defined in the
Credit Agreement referred to below) (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”).


RECITALS
WHEREAS, the Lenders have made a term loan (the “Loan”) to Goldline Acquisition
Corp. (the “Borrower”), pursuant to the Credit Agreement, dated as of the date
hereof (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used but
not defined herein shall have the meanings given such terms in the Credit
Agreement) among the Borrower and the Lenders.
WHEREAS, the Parent Guarantor, being the direct parent of the Borrower,
acknowledges and agrees that the Parent Guarantor has received and will receive
direct and indirect benefits from the extension of the Loan made to the
Borrower.
WHEREAS, the Parent Guarantor wishes to grant the Lenders guaranty and assurance
of the payment and performance by the Borrower of all of its present and future
Obligations pursuant to the Credit Agreement as set forth herein.
Accordingly, the parties hereto hereby agrees as follows:
1.Guaranty.
(a)    The Parent Guarantor hereby unconditionally and irrevocably guarantees to
the Lenders the full and punctual payment by the Borrower, when due, whether at
the stated due date, by acceleration or otherwise, of all Obligations of the
Borrower, howsoever created, arising or evidenced, voluntary or involuntary,
whether direct or indirect, absolute or contingent now or hereafter existing or
owing to the Lenders (collectively, the “Guaranteed Obligations”). This Guaranty
is an absolute, unconditional, continuing guaranty of payment and not of
collection of the Guaranteed Obligations and includes Guaranteed Obligations
arising from successive transactions which shall either continue such Guaranteed
Obligations or from time to time renew such Guaranteed Obligations after the
same has been satisfied. This Guaranty is in no way conditioned upon any attempt
to collect from the Borrower or upon any other event or contingency, and shall
be binding upon and enforceable against the Parent Guarantor without regard to
the validity or enforceability of any document, instrument or agreement
evidencing or governing the Obligations or any other agreement or instrument
executed in connection therewith or contemplated thereby. If for any reason the
Borrower shall fail or be unable duly and punctually to pay any of the
Guaranteed Obligations (including, without limitation, amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)), the Parent Guarantor will forthwith pay
the same, in cash to the Lenders. As used herein “Obligations” shall mean all
obligations, liabilities and indebtedness of the Borrower to the Lenders under
the Credit Agreement and any documents relating thereto, whether now existing or
hereafter created, absolute or contingent, direct or indirect, due or not,
whether created directly or acquired by assignment or otherwise, including,
without limitation, the Loan and the payment and performance of all other
obligations, liabilities, and indebtedness of the Borrower to the Lenders under
the Credit Documents to which the Borrower is a party, including without
limitation all fees, costs, expenses and indemnity obligations thereunder.
(b)    In the event the Credit Agreement or any other Credit Document shall be
terminated as a result of the rejection thereof by any trustee, receiver or
liquidating agent of the Borrower or any of their properties in any bankruptcy,
insolvency, reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar proceeding, the Parent Guarantor’s obligations hereunder
shall continue to the same extent as if such Credit Document had not been so
rejected.
(c)    The Parent Guarantor agrees to pay all reasonable costs, expenses
(including, without limitation, reasonable and documented attorneys’ fees and
disbursements of one counsel to the Lenders) and damages incurred in connection
with the enforcement of the Guaranteed Obligations of the Borrower to the extent
that such costs, expenses and damages are not paid by the Borrower pursuant to
the Credit Documents.
(d)    The Parent Guarantor further agrees that if any payment made by the
Borrower or the Parent Guarantor to the Lenders on any Guaranteed Obligation is
rescinded, recovered from or repaid by the Lenders, in whole or in part, in any
bankruptcy, insolvency or similar proceeding instituted by or against the
Borrower or Parent Guarantor, this Guaranty shall continue to be fully
applicable to such Guaranteed Obligation to the same extent as though the
payment so recovered or repaid had never originally been made on such Guaranteed
Obligation regardless of, and, without giving effect to, any discharge or
release of the Parent Guarantor’s obligations hereunder granted by the Lenders
after the date hereof.
2.    Guaranty Continuing, Absolute, Unconditional.
(a)    The obligations of the Parent Guarantor hereunder shall be continuing,
absolute, unlimited and unconditional, shall not be subject to any counterclaim,
setoff, deduction or defense based upon any claim the Parent Guarantor may have
against the Lenders or the Borrower or any other person, and shall remain in
full force and effect without regard to, and, to the fullest extent permitted by
applicable law, shall not be released, discharged or in any way affected by, any
circumstance or condition (whether or not the Parent Guarantor shall have any
knowledge or notice thereof) whatsoever which might constitute a legal or
equitable discharge or defense.
3.    Waivers. The Parent Guarantor unconditionally and irrevocably waives, to
the fullest extent permitted by applicable law: (a) notice of any of the matters
referred to in Section 2; (b) all notices which may be required by statute, rule
of law or otherwise to preserve any rights against the Parent Guarantor
hereunder, including, without limitation, notice of the acceptance of this
Guaranty, or the creation, renewal, extension, modification or accrual of the
Guaranteed Obligations or notice of any other matters relating thereto, any
presentment, demand, notice of dishonor, protest, nonpayment of any damages or
other amounts payable under the Credit Documents; (c) any requirement for the
enforcement, assertion or exercise of any right, remedy, power or privilege
under or in respect of the Credit Documents, including, without limitation,
diligence in collection or protection of or realization upon the Guaranteed
Obligations or any part thereof or any collateral therefor; (d) any requirement
of diligence; (e) any requirement to mitigate the damages resulting from a
default by the Borrower under the Credit Documents; (f) the occurrence of every
other condition precedent to which the Parent Guarantor or the Borrower may
otherwise be entitled; (g) the right to require the Lenders to proceed against
the Borrower or any other person liable on the Guaranteed Obligations, or to
pursue any other remedy in the Lenders’ power whatsoever; (h) the right to have
the property of the Borrower first applied to the discharge of the Guaranteed
Obligations and (i) until such time that all Guaranteed Obligations have been
indefeasibly paid in full, any and all rights it may now or hereafter have under
any agreement or at law or in equity (including, without limitation, any law
subrogating the Parent Guarantor to the rights of the Lenders) to assert any
claim against or seek contribution, indemnification or any other form of
reimbursement from the Borrower or any other party liable for payment of any or
all of the Guaranteed Obligations for any payment made by the Parent Guarantor
under or in connection with this Guaranty or otherwise. The Lenders may exercise
any right or remedy it may have against the Borrower without affecting or
impairing in any way the liability of the Parent Guarantor hereunder and the
Parent Guarantor waives, to the fullest extent permitted by applicable law, any
defense arising out of the absence, impairment or loss of any right of
reimbursement, contribution or subrogation or any other right or remedy of the
Parent Guarantor against the Borrower, whether resulting from such election by
the Lenders or otherwise. The Parent Guarantor waives any defense arising by
reason of any disability or other defense of the Borrower or by reason of the
cessation for any cause whatsoever of the liability, either in whole or in part,
of the Borrower to the Lenders for the Guaranteed Obligations. The Parent
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Borrower and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and agrees that the Lenders
shall not have any duty to advise the Parent Guarantor of information regarding
any condition or circumstance or any change in such condition or circumstance.
The Parent Guarantor acknowledges that the Lenders have not made any
representations to the Parent Guarantor concerning the financial condition of
the Borrower.
4.    Representations and Warranties. Parent Guarantor represents and warrants
on the date hereof that, (a) Parent Guarantor is a corporation organized under
the laws of the State of Delaware and is duly organized, validly existing, and
is in good standing under the laws of the jurisdiction of its organization, and
(b) the execution, delivery and performance by Parent Guarantor of this Guaranty
has been duly authorized by Parent Guarantor, and do not conflict with, and will
not result in a violation of, or constitute or give rise to an event of default
under (i) any of Parent Guarantor’s organizational documents, (ii) any agreement
or other instrument which may be binding upon Parent Guarantor, or (iii) any law
or governmental regulation or court decree or order applicable to it or its
properties, except where such conflict, violation or event of default would not
reasonably be expected to result in a Material Adverse Effect.
5.    Security. The Guaranteed Obligations are secured by the Collateral as set
forth in the Security Agreement.
6.    Parties. This Guaranty shall inure to the benefit of the Lenders and their
respective heirs, successors and permitted assigns or transferees as provided in
the Credit Agreement, and shall be binding upon the Parent Guarantor and its
successors and assigns. Parent Guarantor may not delegate any of the Parent
Guarantor’s duties under this Guaranty without the prior written consent of the
Majority Lenders.
7.    Notices. Any notice shall be given in the manner, to the addresses and
with the effect set forth in Section 7.01 of the Credit Agreement.
8.    Right to Deal with the Borrower. At any time and from time to time,
without terminating, affecting or impairing the validity of this Guaranty or the
obligations of the Parent Guarantor hereunder, the Lenders may deal with the
Borrower in the same manner and as fully as if this Guaranty did not exist and
shall be entitled, among other things, to grant the Borrower, without notice or
demand and without affecting the Parent Guarantor’s liability hereunder, such
extension or extensions of time to perform, renew, compromise, accelerate or
otherwise change the time for payment of or otherwise change the terms of
indebtedness or any part thereof contained in or arising under any Credit
Document or any other document evidencing Obligations of the Borrower to the
Lenders, or to waive any obligation of the Borrower to perform, any act or acts
as the Lenders may reasonably deem advisable.
9.    GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY AND ANY CLAIM, CONTROVERSY OR DISPUTE RELATED TO OR IN CONNECTION WITH
THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, THE RELATIONSHIP
OF THE PARTIES HERETO AND THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES HERETO SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK AND ANY COURT IN THE STATE OF NEW YORK IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT AGAINST THE PARENT GUARANTOR AND RELATED TO
OR IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO HEREBY WAIVE AND
AGREE NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE IN ANY SUCH
SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT THE PARTIES HERETO ARE NOT PERSONALLY
SUBJECT TO THE JURISDICTION OF SUCH COURTS, THAT THE SUIT, ACTION OR PROCEEDING
IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR
PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR ANY DOCUMENT OR ANY INSTRUMENT
REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY NOT BE LITIGATED IN OR BY
SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HERETO AGREE
(I) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY REVIEW OF THE JUDGMENT OF ANY
SUCH COURT BY ANY COURT OF ANY OTHER NATION OR JURISDICTION WHICH MAY BE CALLED
UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT AND (II) NOT TO ASSERT ANY
COUNTERCLAIM, IN ANY SUCH SUIT, ACTION OR PROCEEDING UNLESS SUCH COUNTERCLAIM
COULD NOT, BY REASON OF ANY APPLICABLE FEDERAL OR STATE PROCEDURAL LAWS, BE
INTERPOSED, PLEADED OR ALLEGED IN ANY OTHER ACTION. THE PARTIES HERETO AGREE
THAT SERVICE OF PROCESS MAY BE MADE UPON THE PARTIES BY CERTIFIED OR REGISTERED
MAIL TO THE ADDRESS FOR NOTICES SET FORTH IN THIS GUARANTY OR ANY METHOD
AUTHORIZED BY THE LAWS OF NEW YORK. THE PARTIES HERETO IRREVOCABLY WAIVE ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF
OR RELATING TO THIS GUARANTY, THE CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
10.    Miscellaneous.
(a)     If any term of this Guaranty or any application hereof shall be invalid
or unenforceable, the remainder of this Guaranty and any other application of
such term shall not be affected thereby.
(b)    Any term of this Guaranty may be amended, waived, discharged or
terminated only by an instrument in writing signed by the Parent Guarantor and
the Majority Lenders.
(c)    No notice to or demand on the Parent Guarantor shall be deemed to be a
waiver of the obligations of the Parent Guarantor or of the right of the Lenders
to take further action without notice or demand as provided in this Guaranty. No
course of dealing between the Parent Guarantor and the Lenders shall change,
modify or discharge, in whole or in part, this Guaranty or any obligations of
the Parent Guarantor hereunder. No waiver of any term, covenant or provision of
this Guaranty shall be effective unless given in writing by the Majority Lenders
and if so given shall only be effective in the specific instance in which given.
(d)     The headings in this Guaranty are for purposes of reference only and
shall not limit or define the meaning hereof.
(e)    No delay or omission by the Lenders in the exercise of any right under
this Guaranty shall impair any such right, nor shall it be construed to be a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise of any other right.
(f)    This Guaranty embodies the entire agreement and understanding among
Parent Guarantor and the Lenders with respect to its subject matter and
supersedes all prior conflicting or inconsistent agreements, consents and
understandings relating to such subject matter. Each of the parties hereto
acknowledges and agrees that there is no oral agreement with respect to the
subject matter hereof among Parent Guarantor and the Lenders which has not been
incorporated in this Guaranty.
(g)    This Guaranty may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Guaranty by
facsimile or other means of electronic transmission shall be effective as
delivery of a manually executed counterpart of this Guaranty.
[Remainder of page intentionally left blank; signature page follows]





IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the day and year first above written.
PARENT GUARANTOR:


A-MARK PRECIOUS METALS, INC.


By: /s/ Gregory N. Roberts_______________
Name: Gregory N. Roberts
Title: Chief Executive Officer









